Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I. in the reply filed on 9/7/2022 is acknowledged.  The traversal is on the ground(s) that lack of unity is not sufficiently made evident.  This is not found persuasive because unity is held evident for the reasons indicated and err in the requirement as applied has not been established in the evidence. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 28-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected grouping of invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/7/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case claim 27 is in improper dependent form in that it fails to further limit the subject matter of the claim upon which it depends in that “polyetherol” is not a polyol set forth as a member of the Markush group set forth by claim 1 .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al.(WO 2014/144352) in view of Marx et al.(4,845,266).
	Locke et al. discloses processes for mixing magnetizable particles having compositions and sizes as claimed [note – claims 23-25], in amounts as claimed [note claim 21] with polyester polyols at temperatures as claimed, including, particularly 110 degrees Celsius {see paras [0014], [0017], [0018], [0021] and [0029]-[0034]}. 
	Locke et al. differs from applicants’ claims in that it does not particularly require polyester polyols having acid numbers as claimed.  However, Marx et al. discloses polyester polyols having acid numbers as claimed [note claim 22], calculated molecular weights as claimed [claim 26], and even polyester polyols that are sufficient in meeting the polyetherol requirements of claim 27 in order to provide polyester polyols that are advantageously useful for polyurethane synthesis {see abstract, column 1 lines 27-30, column 3 line 9 – column 5 line 34, Examples and Table 1}.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the low acid number polyester polyols of Marx et al. in forming the polyester polyol premixes of Locke et al. for the purpose of providing polyester polyol premixes advantageously suited for polyurethane foam synthesis in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/JOHN M COONEY/Primary Examiner, Art Unit 1765